Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s RCE filed on January 19, 2022 in which claims 1-3 and 5-39 are presented for examination; and an IDS was filed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3 and 5-39 now renumbered 1-38 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present disclosure generally relates to managing assets in a distributed computing environment. Particularly to apparatus and techniques for performing searches of network-connected assets to identify assets under control of an entity. The closest prior art of record, Sowizral et al. US Publication No. 2002/0089508 A1 and Avidar et al. US Patent No. 10,425,340, disclose similar methodologies. However, the closest prior art of record, Sowizral et al. US Publication No. 2002/0089508 A1 and Avidar et al. US Patent No. 10,425,340, failed to show “constructing a graph data structure representing a prospective asset inventory graph and comprising nodes, each node representing an asset of a network, and edges, each edge representing a connection between nodes and at least some edges having weights represented in the graph data structure and indicative of common control of assets represented in the graph data structure, the method comprising: storing a representation of at least one seed asset in the graph data structure; extending the prospective asset inventory graph to include an additional node based on a matching criteria indicative of the additional node being presumed to be under the common control of the assets based on the matching criteria indicating a match between the additional node and an existing node already on the prospective asset inventory graph; assigning confidence levels to at least some of the nodes, wherein a confidence level of a given node corresponds to a likelihood that the asset of the given node is a commonly controlled asset; recursively applying the matching criteria between the additional node and a third node representing a third asset not already represented on the prospective asset inventory graph; culling branches of the prospective asset inventory graph based on identification of edges having weights less than an indicia threshold indicative of common control; and updating the graph data structure based on the extending and culling”. These claimed features being present in independent claim 1 and in conjunction with all the other claimed limitations render claim 1 allowable over the prior art of record.

As per claims 2-3 and 5-36, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 1. Therefore, they are allowable for the same reason set forth in paragraph above.

The closest prior art of record, Sowizral et al. US Publication No. 2002/0089508 A1 and Avidar et al. US Patent No. 10,425,340, failed to show “processing a graph data structure representing a prospective asset inventory graph and comprising nodes, each representing an asset of a network, and edges, each representing a connection between nodes and at least some edges having weights represented in the graph data structure and indicative of common control of assets represented in the graph data structure, the method comprising: obtaining a representation of the graph data structure; obtaining matching criteria indicative of common control of the assets as between a first node and a second node; obtaining a rule set corresponding to probable false positive indications of common control; and applying the rule set to the graph data structure to reduce a first weight between the first node and the second node when a rule in the rule set indicates that the matching criteria indicates a condition leading to a false positive indication”. These claimed features being present in independent claim 37 and in conjunction with all the other claimed limitations render claim 37 allowable over the prior art of record.

As per claims 38-39, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 37. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
January 26, 2022